 

Exhibit 10.1

 

[tm2021292d1_10-1img01.jpg]    [tm2021292d1_10-1img02.jpg] 

 



ESPERION THERAPEUTICS, INC.

 

2020 EMPLOYEE STOCK PURCHASE PLAN

 

The purpose of the Esperion Therapeutics, Inc. 2020 Employee Stock Purchase Plan
(“the Plan”) is to provide eligible employees of Esperion Therapeutics, Inc.
(the “Company”) and each Designated Subsidiary (as defined in Section 11) with
opportunities to purchase shares of the Company’s common stock, par value $0.001
per share (the “Common Stock”). Eight-hundred and twenty-five thousand (825,000)
shares of Common Stock in the aggregate have been approved and reserved for this
purpose. The Plan is intended to constitute an “employee stock purchase plan”
within the meaning of Section 423(b) of the Internal Revenue Code of 1986, as
amended (the “Code”), and shall be interpreted in accordance with that intent.

 

1.                  Administration. The Plan will be administered by the person
or persons (the “Administrator”) appointed by the Company’s Board of Directors
(the “Board”) for such purpose. The Administrator has authority at any time to:
(i) adopt, alter and repeal such rules, guidelines and practices for the
administration of the Plan and for its own acts and proceedings as it shall deem
advisable; (ii) interpret the terms and provisions of the Plan; (iii) make all
determinations it deems advisable for the administration of the Plan; (iv)
decide all disputes arising in connection with the Plan; and (v) otherwise
supervise the administration of the Plan. All interpretations and decisions of
the Administrator shall be binding on all persons, including the Company and the
Participants. No member of the Board or individual exercising administrative
authority with respect to the Plan shall be liable for any action or
determination made in good faith with respect to the Plan or any option granted
hereunder.

 



 

 

 

[tm2021292d1_10-1img01.jpg]    [tm2021292d1_10-1img02.jpg] 

 

2.                  Offerings. The Company will make one or more offerings to
eligible employees to purchase Common Stock under the Plan (“Offerings”). Unless
otherwise determined by the Administrator, an Offering will begin on the first
business day occurring on or after each September 1 and March 1 and will end on
the last business day occurring on or before the following February 28 or
February 29 on a leap year and August 31, respectively. The Administrator may,
in its discretion, designate a different period for any Offering, provided that
no Offering shall exceed 27 months in duration or overlap any other Offering.

 

3.                  Eligibility. All individuals classified as employees on the
payroll records of the Company and each Designated Subsidiary are eligible to
participate in any one or more of the Offerings under the Plan, provided that as
of the first day of the applicable Offering (the “Offering Date”) they are
customarily employed by the Company or a Designated Subsidiary for more than 20
hours a week and have completed at least six months of employment.
Notwithstanding any other provision herein, individuals who are not
contemporaneously classified as employees of the Company or a Designated
Subsidiary for purposes of the Company’s or applicable Designated Subsidiary’s
payroll system are not considered to be eligible employees of the Company or any
Designated Subsidiary and shall not be eligible to participate in the Plan. In
the event any such individuals are reclassified as employees of the Company or a
Designated Subsidiary for any purpose, including, without limitation, common law
or statutory employees, by any action of any third party, including, without
limitation, any government agency, or as a result of any private lawsuit, action
or administrative proceeding, such individuals shall, notwithstanding such
reclassification, remain ineligible for participation. Notwithstanding the
foregoing, the exclusive means for individuals who are not contemporaneously
classified as employees of the Company or a Designated Subsidiary on the
Company’s or Designated Subsidiary’s payroll system to become eligible to
participate in this Plan is through an amendment to this Plan, duly executed by
the Company, which specifically renders such individuals eligible to participate
herein.

 



2

 

 

[tm2021292d1_10-1img01.jpg]    [tm2021292d1_10-1img02.jpg] 

 

4.                  Participation.

 

(a)               Participants. An eligible employee who is not a Participant in
any prior Offering may participate in a subsequent Offering by submitting an
enrollment form to his or her appropriate payroll location at least 15 business
days before the Offering Date (or by such other deadline as shall be established
by the Administrator for the Offering).

 

(b)               Enrollment. The enrollment form will (a) state a whole
percentage to be deducted from an eligible employee’s Compensation (as defined
in Section 11) per pay period, (b) authorize the purchase of Common Stock in
each Offering in accordance with the terms of the Plan and (c) specify the exact
name or names in which shares of Common Stock purchased for such individual are
to be issued pursuant to Section 10. An employee who does not enroll in
accordance with these procedures will be deemed to have waived the right to
participate. Unless a Participant files a new enrollment form or withdraws from
the Plan, such Participant’s deductions and purchases will continue at the same
percentage of Compensation for future Offerings, provided he or she remains
eligible.

 

(c)               Notwithstanding the foregoing, participation in the Plan will
neither be permitted nor be denied contrary to the requirements of the Code.

 

5.                  Employee Contributions. Each eligible employee may authorize
payroll deductions at a minimum of 1 percent up to a maximum of 10 percent of
such employee’s Compensation for each pay period. The Company will maintain book
accounts showing the amount of payroll deductions made by each Participant for
each Offering. No interest will accrue or be paid on payroll deductions.

 



3

 

 

[tm2021292d1_10-1img01.jpg]    [tm2021292d1_10-1img02.jpg] 

 

6.                  Deduction Changes. Except as may be determined by the
Administrator in advance of an Offering, a Participant may not increase or
decrease his or her payroll deduction during any Offering, but may increase or
decrease his or her payroll deduction with respect to the next Offering (subject
to the limitations of Section 5) by filing a new enrollment form at least 15
business days before the next Offering Date (or by such other deadline as shall
be established by the Administrator for the Offering). The Administrator may, in
advance of any Offering, establish rules permitting a Participant to increase,
decrease or terminate his or her payroll deduction during an Offering.

 

7.                  Withdrawal. A Participant may withdraw from participation in
the Plan by delivering a written notice of withdrawal to his or her appropriate
payroll location. The Participant’s withdrawal will be effective as of the next
business day. Following a Participant’s withdrawal, the Company will promptly
refund such individual’s entire account balance under the Plan to him or her
(after payment for any Common Stock purchased before the effective date of
withdrawal). Partial withdrawals are not permitted. Such an employee may not
begin participation again during the remainder of the Offering, but may enroll
in a subsequent Offering in accordance with Section 4.

 

8.                  Grant of Options. On each Offering Date, the Company will
grant to each eligible employee who is then a Participant in the Plan an option
(“Option”) to purchase on the last day of such Offering (the “Exercise Date”),
at the Option Price hereinafter provided for, the lowest of (a) a number of
shares of Common Stock determined by dividing such Participant’s accumulated
payroll deductions on such Exercise Date by the lower of (i) 85 percent of the
Fair Market Value of the Common Stock on the Offering Date, or (ii) 85 percent
of the Fair Market Value of the Common Stock on the Exercise Date, (b) a number
of shares of Common Stock determined by dividing $25,000 by the Fair Market
Value of the Common Stock on the Offering Date of such Offering; or (c) such
other lesser maximum number of shares as shall have been established by the
Administrator in advance of the Offering; provided, however, that such Option
shall be subject to the limitations set forth below. Each Participant’s Option
shall be exercisable only to the extent of such Participant’s accumulated
payroll deductions on the Exercise Date. The purchase price for each share
purchased under each Option (the “Option Price”) will be 85 percent of the Fair
Market Value of the Common Stock on the Offering Date or the Exercise Date,
whichever is less.

 

Notwithstanding the foregoing, no Participant may be granted an option hereunder
if such Participant, immediately after the option was granted, would be treated
as owning stock possessing 5 percent or more of the total combined voting power
or value of all classes of stock of the Company or any Parent or Subsidiary (as
defined in Section 11). For purposes of the preceding sentence, the attribution
rules of Section 424(d) of the Code shall apply in determining the stock
ownership of a Participant, and all stock which the Participant has a
contractual right to purchase shall be treated as stock owned by the
Participant. In addition, no Participant may be granted an Option which permits
his or her rights to purchase stock under the Plan, and any other employee stock
purchase plan of the Company and its Parents and Subsidiaries, to accrue at a
rate which exceeds $25,000 of the fair market value of such stock (determined on
the option grant date or dates) for each calendar year in which the Option is
outstanding at any time. The purpose of the limitation in the preceding sentence
is to comply with Section 423(b)(8) of the Code and shall be applied taking
Options into account in the order in which they were granted.

 



4

 

 

[tm2021292d1_10-1img01.jpg]    [tm2021292d1_10-1img02.jpg] 

 

9.                  Exercise of Option and Purchase of Shares. Each employee who
continues to be a Participant in the Plan on the Exercise Date shall be deemed
to have exercised his or her Option on such date and shall acquire from the
Company such number of whole shares of Common Stock reserved for the purpose of
the Plan as his or her accumulated payroll deductions on such date will purchase
at the Option Price, subject to any other limitations contained in the Plan. Any
amount remaining in a Participant’s account at the end of an Offering solely by
reason of the inability to purchase a fractional share will be carried forward
to the next Offering; any other balance remaining in a Participant’s account at
the end of an Offering will be refunded to the Participant promptly.

 

10.              Issuance of Certificates. Certificates representing shares of
Common Stock purchased under the Plan may be issued only in the name of the
employee, in the name of the employee and another person of legal age as joint
tenants with rights of survivorship, or in the name of a broker authorized by
the employee to be his, her or their, nominee for such purpose.

 

11.              Definitions.

 

The term “Compensation” means the amount of base pay, prior to salary reduction
pursuant to Sections 125, 132(f) or 401(k) of the Code, but excluding overtime,
commissions, incentive or bonus awards, allowances and reimbursements for
expenses such as relocation allowances or travel expenses, income or gains on
the exercise of Company stock options, and similar items.

 

The term “Designated Subsidiary” means any present or future Subsidiary (as
defined below) that has been designated by the Board to participate in the Plan.
The Board may so designate any Subsidiary, or revoke any such designation, at
any time and from time to time, either before or after the Plan is approved by
the stockholders.

 



5

 

 

[tm2021292d1_10-1img01.jpg]    [tm2021292d1_10-1img02.jpg] 

 

The term “Fair Market Value of the Common Stock” on any given date means the
fair market value of the Common Stock determined in good faith by the
Administrator; provided, however, that if the Common Stock is admitted to
quotation on the National Association of Securities Dealers Automated Quotation
System (“NASDAQ”), NASDAQ Global Market or another national securities exchange,
the determination shall be made by reference to the closing price on such date.
If there is no closing price for such date, the determination shall be made by
reference to the last date preceding such date for which there is a closing
price.

 

The term “Parent” means a “parent corporation” with respect to the Company, as
defined in Section 424(e) of the Code.

 

The term “Participant” means an individual who is eligible as determined in
Section 3 and who has complied with the provisions of Section 4.

 

The term “Subsidiary” means a “subsidiary corporation” with respect to the
Company, as defined in Section 424(f) of the Code.

 

12.              Rights on Termination of Employment. If a Participant’s
employment terminates for any reason before the Exercise Date for any Offering,
no payroll deduction will be taken from any pay due and owing to the Participant
and the balance in the Participant’s account will be paid to such Participant
or, in the case of such Participant’s death, to his or her designated
beneficiary as if such Participant had withdrawn from the Plan under Section 7.
An employee will be deemed to have terminated employment, for this purpose, if
the corporation that employs him or her, having been a Designated Subsidiary,
ceases to be a Subsidiary, or if the employee is transferred to any corporation
other than the Company or a Designated Subsidiary. [Unless otherwise determined
by the Administrator, a Participant whose employment transfers between
Designated Subsidiaries or a Designated Subsidiary and the Company or whose
employment terminates with an immediate rehire (with no break in service) by the
Company or a Designated Subsidiary will not be treated as having terminated
employment for purposes of participating in the Plan or an Offering.] Further,
an employee will not be deemed to have terminated employment for this purpose,
if the employee is on an approved leave of absence for military service or
sickness or for any other purpose approved by the Company, if the employee’s
right to reemployment is guaranteed either by a statute or by contract or under
the policy pursuant to which the leave of absence was granted or if the
Administrator otherwise provides in writing.

 



6

 

 

[tm2021292d1_10-1img01.jpg]    [tm2021292d1_10-1img02.jpg] 

 

13.              Special Rules. Notwithstanding anything herein to the contrary,
the Administrator may adopt special rules applicable to the employees of a
particular Designated Subsidiary, whenever the Administrator determines that
such rules are necessary or appropriate for the implementation of the Plan in a
jurisdiction where such Designated Subsidiary has employees; provided that such
rules are consistent with the requirements of Section 423(b) of the Code. Any
special rules established pursuant to this Section 13 shall, to the extent
possible, result in the employees subject to such rules having substantially the
same rights as other Participants in the Plan.

 

14.              Optionees Not Stockholders. Neither the granting of an Option
to a Participant nor the deductions from his or her pay shall constitute such
Participant a holder of the shares of Common Stock covered by an Option under
the Plan until such shares have been purchased by and issued to him or her.

 

15.              Rights Not Transferable. Rights under the Plan are not
transferable by a Participant other than by will or the laws of descent and
distribution, and are exercisable during the Participant’s lifetime only by the
Participant.

 



7

 

 

[tm2021292d1_10-1img01.jpg]    [tm2021292d1_10-1img02.jpg] 

 

16.              Application of Funds. All funds received or held by the Company
under the Plan may be combined with other corporate funds and may be used for
any corporate purpose.

 

17.              Adjustment in Case of Changes Affecting Common Stock. In the
event of a subdivision of outstanding shares of Common Stock, the payment of a
dividend in Common Stock or any other change affecting the Common Stock, the
number of shares approved for the Plan and the share limitation set forth in
Section 8 shall be equitably or proportionately adjusted to give proper effect
to such event.

 

18.              Amendment of the Plan. The Board may at any time and from time
to time amend the Plan in any respect, except that without the approval within
12 months of such Board action by the stockholders, no amendment shall be made
increasing the number of shares approved for the Plan or making any other change
that would require stockholder approval in order for the Plan, as amended, to
qualify as an “employee stock purchase plan” under Section 423(b) of the Code.

 

19.              Insufficient Shares. If the total number of shares of Common
Stock that would otherwise be purchased on any Exercise Date plus the number of
shares purchased under previous Offerings under the Plan exceeds the maximum
number of shares issuable under the Plan, the shares then available shall be
apportioned among Participants in proportion to the amount of payroll deductions
accumulated on behalf of each Participant that would otherwise be used to
purchase Common Stock on such Exercise Date.

 

20.              Termination of the Plan. The Plan may be terminated at any time
by the Board. Upon termination of the Plan, all amounts in the accounts of
Participants shall be promptly refunded.

 



8

 

 

[tm2021292d1_10-1img01.jpg]    [tm2021292d1_10-1img02.jpg] 

 

21.              Governmental Regulations. The Company’s obligation to sell and
deliver Common Stock under the Plan is subject to obtaining all governmental
approvals required in connection with the authorization, issuance, or sale of
such stock.

 

22.              Governing Law. This Plan and all Options and actions taken
thereunder shall be governed by, and construed in accordance with, the laws of
the State of Delaware, applied without regard to conflict of law principles.

 

23.              Issuance of Shares. Shares may be issued upon exercise of an
Option from authorized but unissued Common Stock, from shares held in the
treasury of the Company, or from any other proper source.

 

24.              Tax Withholding. Participation in the Plan is subject to any
minimum required tax withholding on income of the Participant in connection with
the Plan. Each Participant agrees, by entering the Plan, that the Company and
its Subsidiaries shall have the right to deduct any such taxes from any payment
of any kind otherwise due to the Participant, including shares issuable under
the Plan.

 

25.              Notification Upon Sale of Shares. Each Participant agrees, by
entering the Plan, to give the Company prompt notice of any disposition of
shares purchased under the Plan where such disposition occurs within two years
after the date of grant of the Option pursuant to which such shares were
purchased or within one year after the date such shares were purchased.

 

26.              Effective Date and Approval of Shareholders. The Plan shall
take effect on the later of the date it is adopted by the Board and the date it
is approved by the holders of a majority of the votes cast at a meeting of
stockholders at which a quorum is present or by written consent of the
stockholders.

 



9

 